DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 21 November 2022 is acknowledged. Claim 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making a straw, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the phrase “which is configured to home-compost in about 3 months”.  However, neither Applicant’s specification nor the claim recite what the home-composting conditions are (i.e. temperature, moisture level, bacterial and/or fungal presence, presence or absence of agitation, exposure to light) or what degree of degradation is required to be reached in order to meet the claimed home-compost limitation.  As such, one of ordinary skill in the art would not be reasonably apprised of the full scope of the claimed invention. For this reason the claim is indefinite.  For the purpose of examination, the Examiner will interpret a straw which is formed from a cellulose acetate resin as meeting the limitations of the claim.  Appropriate action is required. Claim 5 is also rejected because it depends from claim 4 but does not rectify the indefiniteness issue.
Claim 6 recites the phrase “is configured to biodegrade in about 9 to 12 months when disposed in an outdoor environment”. However, neither Applicant’s specification nor the claim recite what the outdoor environment conditions are (i.e. temperature, moisture level, bacterial and/or fungal presence, presence or absence of agitation, exposure to light) or what degree of degradation is required to be reached in order to meet the claimed biodegradation limitation.  As such, one of ordinary skill in the art would not be reasonably apprised of the full scope of the claimed invention. For this reason the claim is indefinite.  For the purpose of examination, the Examiner will interpret a straw which is formed from a cellulose acetate resin as meeting the limitations of the claim.  Appropriate action is required.
Claim 6 recites the phrase “ which (i) does not collapse when used to drink a viscous beverage, and (ii) does not crack when manually depressed”.  However, neither the claim nor Applicant’s specification specify (i) the specific viscosity, beverage temperature, or suction rate when determining whether the straw collapses or not nor the testing temperature and degree of manual depression when determining if the straw cracks or not.  As such, one of ordinary skill in the art would not be reasonably apprised of the full metes and bounds of the claim.  For this reason the claim is indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al., CN 111116997 (“Sun”)(machine translation provided herewith).
Regarding claim 1, Sun discloses a biodegradable straw formed from a cellulose acetate resin as claimed [0002, 0014, 0016, 0017, 0019, 0023, 0025, 0027, 0059].  Sun teaches an example of the disclosed straw having a wall thickness of 0.1 mm (i.e. about 3.937 mils) and an outer diameter of 7 mm (i.e. about 0.276 inches) [0088].  As such, Sun teaches a straw which reads on the claimed straw.
Regarding claims 4-6, while Sun is silent regarding the disclosed straw 
being certified as home compostable by TÜV or the rate of composting in a home-compost or outdoor environment, it is noted that the straw disclosed by Sun is identical or substantially identical to the straw claimed and disclosed by Applicant in terms of the composition of the straw as well as its physical dimensions.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the straw disclosed by Sun would have intrinsically exhibited the claimed properties (see MPEP 2112V). It is noted that Applicant’s specification does not specifically disclose how to arrive at the claimed properties.
Regarding claim 7, Sun teaches that the straw is transparent [0088].
Regarding claims 9 and 10, while Sun is silent regarding the straw having the claimed properties, it is noted that the straw disclosed by Sun is identical or substantially identical to the straw claimed and disclosed by Applicant in terms of the composition of the straw as well as its physical dimensions.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the straw disclosed by Sun would have intrinsically exhibited the claimed properties (see MPEP 2112V). It is noted that Applicant’s specification does not specifically disclose how to arrive at the claimed properties.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sun.  The Examiner notes that the instant grounds of rejection based on obviousness relies on the broader disclosure of Sun.
Regarding claims 1 and 11, Sun discloses a biodegradable straw formed from a cellulose acetate resin as claimed [0002, 0014, 0016, 0017, 0019, 0023, 0025, 0027, 0059]. The straw has a wall thickness of 0.02 to 7 mm (i.e. from about 0.79 mils to about 275.6 mils) and an outer diameter of from 2 to 50 mm (i.e. from about 0.079 to about 1.97 inches) [0062] which overlaps or encompasses, and therefore renders obvious, the wall thickness and outer diameter ranges recited in claims 1 and 11 (see MPEP 2144.05).
Regarding claim 2, while Sun is silent regarding the thickness deviation of the wall of the disclosed straw, it is noted that the teachings of Sun encompass straws having the same outer diameter and thickness as the instantly claimed straw.  Additionally, it is noted that the straw disclosed by Sun is formed from a cellulose acetate resin and may be formed by extrusion [0059].  As such, the straw disclosed by Sun is substantially identical to the straw claimed and disclosed by Applicant in terms the material from which it is made, the physical dimensions of the straw, and the method by which it is made.  Therefore, in the absence of objective evidence to the contrary, there is a reasonable expectation the straw taught by Sun would have intrinsically exhibited the claimed thickness standard deviation (see MPEP 2112V).  Additionally, the Examiner notes that Applicant’s specification does not specifically describe how the claimed standard deviation is arrived at. 
Regarding claim 3, Sun is silent regarding the mass of the disclosed straw, however as is describe above for claim 1 the teachings of Sun encompass cellulose acetate resin straws having an outer diameter of 0.22 inches and a wall thickness of 3.98 mils.  Additionally, Sun teaches a straw length of 200 mm (i.e. about 7.88 inches) [0072, 0076, 0080, 0084, 0088, 0095].  Thus, the teachings of Sun reasonably encompass a cellulose acetate resin straw having an outer diameter of 0.22 inches, a wall thickness of 3.98 mils, and a length of about 7.88 inches.  
Turning to Applicant’s specification, it is noted that paragraphs 0045-0047 and Tables B and C indicate that a cellulose acetate resin straw having an outer diameter of 0.22 inches, an average wall thickness of 3.98 mils and a length of 9.63 inches has a mass of 0.58 grams.  From this, the Examiner calculates that a cellulose acetate straw having an outer diameter of 0.22 inches and a wall thickness of 3.98 mil has a mass of about 0.06 grams per inch of length.  From this calculation, the Examiner contends that the straw having an outer diameter of 0.22 inches, a wall thickness of 3.98 mils, and a length of about 7.88 inches taught by Sun would have a mass of about 0.473 grams which meets the limitations of the claim.
Regarding claims 4-6, while Sun is silent regarding the disclosed being certified as home compostable by TÜV or the rate of composting in a home-compost or outdoor environment, it is noted that the straw disclosed by Sun is identical to or substantially identical to the straw claimed and disclosed by Applicant in terms of the composition of the straw as well as its physical dimensions.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the straw disclosed by Sun would have intrinsically exhibited the claimed properties (see MPEP 2112V). It is noted that Applicant’s specification does not specifically disclose how to arrive at the claimed properties.
Regarding claim 7, Sun teaches that the straw may be transparent [0088].
Regarding claims 9 and 10, while Sun is silent regarding the straw having the claimed properties, it is noted that the straw disclosed by Sun is identical to or substantially identical to the straw claimed and disclosed by Applicant in terms of the composition of the straw as well as its physical dimensions.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the straw disclosed by Sun would have intrinsically exhibited the claimed properties (see MPEP 2112V). It is noted that Applicant’s specification does not specifically disclose how to arrive at the claimed properties.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 1 above, and further in view of Horvath, US 3,517,884 (“Horvath”).
Regarding claim 8, as described above, Sun teaches a straw which meets or renders obvious the limitations of claim 1. Additionally, Sun teaches that the composition of the straw may comprise food colorings including chlorophyll (i.e. a green colorant), curcumin (i.e. a yellow colorant), and carotene (i.e. an orange colorant) [0057].  As such, Sun reasonably teaches or suggests that the straw may have a non-white color.
Sun is silent regarding the straw being translucent.
Horvath discloses a drinking straw which may be formed from a plastic material (abstract, col. 2 lines 22-30 ). Horvath teaches that the straw is preferably clear or translucent so that the material being conveyed through the tube can be seen (col. 2 lines 22-30). 
Sun and Horvath are both directed towards drinking straws. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the colored straw of Sun so as to be at least translucent in order to allow material being conveyed through the straw to be seen as taught by Horvath.  The resulting straw would have read on the claimed straw.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782